DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8, 10, 13-16, 18-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a magnetic levitator comprising: a first portion having a first arrangement of a plurality of permanent magnets, and the first arrangement has first and second circumferences; and a second portion having a second arrangement of a plurality of permanent magnets, and the second arrangement has a third circumference, wherein the first and second arrangements are rotationally symmetrical, and the first circumference is larger than the third circumference, and wherein in use, one of the portions is magnetically levitated by the other one of the portions, and the second circumference is arranged substantially aligned to the third circumference, wherein the first circumference is an outer circumference of the first arrangement, and the second circumference is an inner circumference of the first arrangement, wherein the third circumference is an outer circumference of the second arrangement, wherein the second circumference is substantially equal to the third circumference, wherein the plurality of permanent magnets of the first arrangement are tilted towards a center of the first portion as viewed from the second portion, wherein the plurality of permanent magnets of the second wherein magnetic fields of the first and second arrangements are perpendicular to each other, thereby locking the second portion at a neutral position at a set distance from the first portion such that when the second portion is urged towards the first portion, a repulsive force between the first arrangement and the second arrangement restores the second portion to the neutral position, and when the second portion is urged away from the first portion, an attractive force between the first arrangement and the second arrangement restores the second portion to the neutral position, wherein location of the neutral position is changeable by varying angle of tilt of the plurality of permanent magnets of the first arrangement and varying angle of tilt of the plurality of permanent magnets of the second arrangement, and wherein magnitude of the attractive force and magnitude of the repulsive force are changeable by varying the first circumference and varying the second circumference.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 21, the prior art of record does not teach nor suggest in the claimed combination a device comprising: a first portion having a first arrangement of a plurality of permanent magnets, and the first arrangement has first and second circumferences; a second portion having a second arrangement of a plurality of permanent magnets, and the second arrangement has a third circumference; a third portion removably coupled to the second portion; and a supporting device configured to coaxially and movably couple the first, second and third portions, wherein the first and second arrangements are rotationally symmetrical, and the first circumference is larger than the third circumference, and wherein in use, the third portion is magnetically levitated via the second portion by wherein magnetic fields of the first and second arrangements are perpendicular to each other, thereby locking the second portion at a neutral position at a set distance from the first portion such that when the second portion is urged towards the first portion, a repulsive force between the first arrangement and the second arrangement restores the second portion to the neutral position, and when the second portion is urged away from the first portion, an attractive force between the first arrangement and the second arrangement restores the second portion to the neutral position, wherein location of the neutral position is changeable by varying angle of tilt of the plurality of permanent magnets of the first arrangement and varying angle of tilt of the plurality of permanent magnets of the second arrangement, and wherein magnitude of the attractive force and magnitude of the repulsive force are changeable by varying the first circumference and varying the second circumference.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 22, the prior art of record does not teach nor suggest in the claimed combination a device comprising: a first portion having a first arrangement of a plurality wherein magnetic fields of the first and second arrangements are perpendicular to each other, thereby locking the second portion at a neutral position at a set distance from the first portion such that when the second portion is urged towards the first portion, a repulsive force between the first arrangement and the second arrangement restores the second portion to the neutral position, and when the second portion is urged away from the first portion, an attractive force between the first arrangement and the second arrangement restores the second portion to the neutral position, wherein location of the neutral position is changeable by varying angle of tilt of the plurality of permanent magnets of the first arrangement and varying angle of tilt of the plurality of permanent magnets of the second arrangement, and wherein magnitude of the attractive force and magnitude of the repulsive force are changeable by varying the first circumference and varying the second circumference.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 05/25/2021, with respect to currently amended Claims 1-4, 8, 10, 13-16, 18-24 and 26 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1-4, 8, 10, 13-16, 18-24 and 26 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837